Per Curiam.
This complaint would be fatally defective were it not for the specific allegations of paragraphs 26 and 27 containing a bald statement of a cause of action for goods sold and delivered and work, labor and services. The facts alleged in the other paragraphs of the complaint effectually negative the truth of these allegations and we hold specifically that they constitute no cause of action under the authority of Berkey v. Third Ave. R. Co. (244 N. Y. 602) or any similar case. There is nothing alleged which would justify the inference that the defendant is responsible for materials delivered or services rendered to its subsidiary or affiliated corporations, and we reverse solely on the ground stated. The order and judgment are, therefore, reversed, with costs, and the motion for judgment on the pleadings denied, with ten dollars costs. Present — Dowling, P. J., Merrell, Martin, O’Malley and Proskauer, JJ. Judgment and order reversed, with costs, and motion denied, with ten dollars costs.